Citation Nr: 1445515	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total rating based on unemployability.

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified at a May 2011 hearing before an Decision Review Officer (DRO) of the RO.  The Veteran also testified before the undersigned Veterans Law Judge at a September 2013 videoconference hearing.  Transcripts of both hearings are of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 

REMAND

The Veteran contends that his hypertension was aggravated by his PTSD.  The Veteran was afforded a VA examination in November 2008 addressing hypertension.  The examiner opined that it was not at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD.  However, while the examiner provided some rationale which would support hypertension not having developed in service and not having been caused by PTSD, the examiner did not provide a rationale for the opinion that hypertension was not aggravated by the Veteran's PTSD.  

In contrast, in an April 2011 statement, a treating physician opined that "any psychological stress of significant magnitude, as in the case of PTSD can aggravate and contribute to elevations of blood pressure."  The physician explained, "This is related to the persistent activation of the sympathetic nervous system, which can lead to the physical symptoms noted in the hyper-arousal state."  A medical examination is required to address the question of aggravation with adequate supporting rationale.  The opinion and rationale should address the basis of aggravation propounded by the treating VA physician.  

The Veteran has been afforded two VA examinations for compensation purposes addressing his PTSD.  The first, in February 2008, addressed the etiology of PTSD as related to an asserted in-service stressor.  The second, in April 2009, addressed the severity of his PTSD.  

The same treating physician who provided the April 2011 opinion in support of the hypertension claim provided a March 2011 opinion letter addressing the severity of the Veteran's PTSD.  In that letter, the physician noted the severe symptoms which he attributed to the Veteran's PTSD, and also opined that the Veteran was unemployable.  However, the physician did not explicitly draw a causal link between the Veteran's diagnosed PTSD and his assessed unemployability.  Thus, a further VA examination is required addressing the Veteran's PTSD, including the question of the impact of the Veteran's PTSD on his employability.  

The Veteran has reported that he was awarded Social Security Administration (SSA) disability benefits following his stroke in 2003.  The RO made an inquiry to SSA in January 2004 with a negative reply.  The reported SSA disability benefit may have been awarded subsequently.  Records underlying any award of SSSA disability benefits should be obtained.  

The evidence currently of record does not adequately distinguish the manifestations of the Veteran's PTSD from that associated with his stroke in 2003.  Therefore, another VA examination should be performed to determine, to the extent possible, which of the Veteran's mental symptoms are due to his service-connected psychiatric disability and which are due to non service-connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the claims.

2.  The RO or AMC also should undertake appropriate development to obtain a copy of any decision awarding the Veteran SSA disability benefits and the records upon which the award was based.  

3.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment from the Veteran's PTSD. The claims files and any pertinent evidence in the electronic records that is not included in the claims files must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.   In addition, the examiner should be directed to provide an opinion concerning the impact of the Veteran's PTSD on his employability, to include whether it is sufficient by itself to render him unemployable.  

To the extent possible, the examiner should differentiate the symptoms and impairment due to the Veteran's PTSD from those associated with non service-connected disability.  
The rationale for all opinions expressed must also be provided.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hypertension. The claims files and any pertinent evidence in the electronic records that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the hypertension was caused or permanently worsened by the Veteran's service-connected PTSD.  In rendering the opinion, the examiner should also address clinical treatment guidelines as posted on the website www.ptsd.va.gov are contained within the VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress, available at http://www.healthquality.va.gov/guidelines/MH/ptsd/. The PDF of the full guide is contained at http://www.healthquality.va.gov/guidelines/MH/ptsd/cpg_PTSD-FULL-201011612.pdf.

The examiner should also address the April 2011 letter from the Veteran's treating VA physician supporting the Veteran's claim.

The examiner must provide the rationale for all opinions expressed.
  
5.  Undertake any other indicated development.
 
6.  Then, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



